Citation Nr: 0018248	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  97-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Meniere's disease 
claimed as secondary to service-connected bilateral otitis 
externa.  

2.  Entitlement to an increased evaluation for bilateral 
otitis externa.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1996 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a ten percent 
evaluation for bilateral otitis externa and denied service 
connection for Meniere's disease claimed as secondary to the 
service-connected otitis externa.  The matter was previously 
before the Board in April 1998, at which time it was remanded 
for further development.  That development having been 
completed to the extent possible, the matter is now before 
the Board for final disposition.  

In connection with this appeal, the veteran testified at a 
personal hearing before an RO Hearing Officer in May 1997.  A 
transcript of that hearing is associated with the claims 
file.  The Board notes that, although the veteran submitted a 
substantive appeal regarding an increased rating for otitis 
externa, at the hearing, the veteran's representative stated 
that the veteran did not wish to pursue that issue.  On 
remand, the Board requested that the veteran clarify in 
writing, whether he had intended to withdraw the issue of an 
increased rating for otitis externa.  As the veteran did not 
respond to the Board's inquiry, the Board will proceed to 
decide that issue.  

By a rating decision dated in November 1996, the RO denied 
the veteran's claim of entitlement to service connection for 
tinnitus and bilateral hearing loss.  The veteran did not 
appeal.  

The veteran originally filed an application for service 
connection for internal ear infections in June 1979.  By 
rating decision dated in October 1979, the RO established 
service connection for otitis externa and assigned a ten 
percent evaluation.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is a medical opinion of record that is sufficient 
to indicate that the claim of service connection for 
Meniere's disease is plausible.

3.  The preponderance of the competent and probative evidence 
shows that the veteran does not have Meniere's disease and 
that even if he did it would not be related to service or to 
his service connected otitis externa.   

3.  The veteran is receiving the maximum schedular rating for 
otitis externa.

4.  The competent and probative evidence of record does not 
show any unusual or exceptional disability picture related to 
otitis externa so as to render application of the regular 
schedular standards impractical.


CONCLUSIONS OF LAW

1. The claim for service connection for Meniere's disease is 
well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  Meniere's disease was not incurred in or aggravated by 
service and is not proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310 (1999).

2.  The criteria for an increased evaluation for otitis 
externa have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.87a, Diagnostic Code 6210 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records include a May 1969 entry noting that 
the veteran had developed three episodes of external otitis, 
which cleared with the use of antibiotics.  The separation 
examination report, dated in January 1971, shows that the 
ears were normal.  The remaining service medical records are 
negative for complaint or finding of an ear condition.  

On a VA examination in September 1979, pure tone audiology 
resulted in thresholds of 5 decibels or less at all 
frequencies except for a threshold of 30 decibels at 8,000 
hertz in each ear and a threshold of 15 decibels in the left 
ear at 4,000 hertz.  Speech discrimination was 100 percent in 
each ear.  The examining audiologist noted that the veteran 
had hearing that was normal except for a mild loss at 8000 
hertz.  It was further noted that the veteran's service 
separation examination showed normal hearing bilaterally.  
External otitis was currently shown.  

Service connection for otitis externa was granted by an 
October 1979 rating decision, which assigned a 10 percent 
rating from June 28, 1979.  

In his application for an increased rating for otitis 
externa, dated in May 1995, the veteran claimed that he had 
Meniere's syndrome secondary to his otitis externa.  

The veteran presented for a VA audiological evaluation in 
June 1995.  At that time he reported a two year history of 
tinnitus, of unknown etiology.  Otoscopy showed his external 
ear canals were clear.  The next day, he underwent a VA 
audio-ear disease examination.  The examination report shows 
the veteran complained of otalgia, tinnitus and otologic 
infections (otitis externa by history).  The veteran 
complained of disequilibrium associated with the episodes of 
otitis externa.  He also reported a history of aural fullness 
and symptoms of falling to the left side during otitis 
externa infections.  He denied vertigo but complained of some 
sinusitis.  Physical examination revealed normal auricles.  
The external canals were noted to be within normal limits and 
the tympanic membranes were normal and mobile.  The tympani 
were without fluid and the mastoids were nontender.  The 
examiner reported that the veteran did not have any current 
infectious disease and that the "active ear disease present 
is his subjective tinnitus."  An audiogram was noted to 
reveal a high frequency hearing loss.  The pertinent 
diagnosis was recurrent otitis externa.  The examiner stated 
that the veteran's symptoms and complex were "not consistent 
with Meniere's disease" at that time, noting that neither 
the veteran's history nor the audiogram went well with the 
symptom complex of Meniere's disease.  

VA outpatient treatment records, dated from May 1995 to 
February 1996, show the veteran complained of chronic ear 
pain.  He reported a history of earaches, throbbing headaches 
and disequilibrium.  Physical examination in May 1995 
revealed his left ear was within normal limits, with a small 
amount of cerumen.  The tympanic membrane was noted to be 
intact and normal.  Physical examination of the right ear 
showed erythema of the external auditory canal with cerumen, 
which was noted to preclude visualization of the tympanic 
membrane.  The impression was otitis externa on the right, 
cannot rule out otitis media; and probable sinusitis with 
rhinitis.  When the veteran was seen in September 1995 
complaining of left ear pain that "comes and goes," the 
left ear canal was mildly erythematous.  The impression was 
left otitis externa, cannot rule out otitis media.  X-ray 
examination of the sinuses in September 1995 showed no 
evidence of inflammatory change, mass, air-fluid levels or 
opacification.  In follow-up examination in February 1996, 
the veteran denied ear pain.  Physical examination disclosed 
the external auditory canals and tympanic membranes were 
"ok" bilaterally.  The impression was recurrent otitis.  

In his substantive appeal, VA Form 9, dated in March 1996, 
the veteran claimed the VA examination was inadequate, 
stating that he has deafness, tinnitus and vertigo, all of 
which are associated with Meniere's syndrome.  

In association with his substantive appeal, the veteran 
provided a letter dated in March 1996 from his private 
physician, E. D., Jr., M. D., board certified in family 
medicine.  Dr. D. stated that the veteran was his patient and 
had complaints of tinnitus, disequilibrium and hearing loss 
since his service in Viet Nam in 1968.  Dr. D. stated that 
the after careful review and examination, as well as personal 
observation, it was his "expert medical opinion" that the 
veteran suffered from a chronic inner ear disorder, which he 
felt was "Meiere's [sic] Syndrome."

The veteran was afforded a VA general medical examination in 
August 1997.  He complained of decreased auditory acuity, 
bilaterally, and intermittent vertigo.  The examiner noted 
that neither was present at the time of the examination.  
Physical examination revealed that the external auditory 
canals were clear.  The examiner reported that the tympanic 
membranes were intact without bulging or other signs of 
infection.  The examiner noted the veteran's history of 
otitis media and externa with sinusitis and multiple 
recurrences of infection, which were not present upon 
examination.  The examiner recommended symptomatic treatment.  

In a VA audio-ear disease examination that same month, the 
veteran reported that since he was exposed to Agent Orange in 
January 1967, he had had chronic problems with his ears, 
which he described as a recurring symptom of ear fullness, 
which, if untreated, led to drainage down the back of his 
throat, severe vertigo and drainage from his ears.  The 
veteran stated that he had been told that he had Meniere's 
syndrome versus recurring otitis media.  Physical examination 
showed the auricle, external canal, tympanum, tympanic 
membrane, and mastoid were all normal.  No active ear disease 
was noted to be present.  The relevant diagnosis was that the 
veteran's symptoms in the past were consistent with an 
atypical Meniere's syndrome.  The examiner indicated that 
this conclusion was supported by the fact that when the 
veteran complained of fullness and vertigo, he had been told 
he had a normal examination.  The examiner noted that the 
veteran's history made it somewhat complicated by the fact 
that he tended to have episodes of otitis media, which the 
examiner opined confused the whole issue.  The examiner 
clarified that the veteran had two separate processes: one 
was mild Eustachian tube dysfunction, 
which would lead to otitis media, and the other was a low-
grade atypical Meniere's disease.  The examiner concluded 
that Meniere's syndrome was not directly attributable to the 
veteran's otitis media.  An auditory brain response (ABR) 
test performed later that month was noted to be within normal 
limits.  

In a statement in support of his claim, dated in December 
1996, the veteran claimed that during service, he was 
constantly exposed to noise from heavy artillery.  He stated 
that he had been treated for inner ear problems for six 
months while in Vietnam and had been prescribed Darvon so 
that he could fly in an airplane.  The veteran alleged that 
he suffered from Meniere's syndrome and otitis externa as a 
result of service.  

The veteran submitted a VA Form 9, dated in December 1996, 
which the RO accepted as a Notice of Disagreement.  He 
claimed that his otitis externa had become more severe and 
that Meniere's syndrome had had its onset during service.  

At personal hearing in May 1997, the veteran testified that 
during service, he was instructed by medical personnel to 
take Darvon every fifteen minutes during his flight home from 
Vietnam, due to the fact that he was suffering from tinnitus, 
hearing loss, and vertigo, and had drainage coming out of his 
ears.  He claimed that he was told that if he didn't take the 
medication his head would explode.  The veteran testified 
that he was diagnosed with Meniere's syndrome in 1969 or 1970 
while hospitalized in Europe for upper respiratory 
infections. He stated that after service he was treated 
symptomatically with antibiotics by private physicians and 
that when he has had otitis externa, his ears would throb and 
not equalize.  The veteran stated that if he did not get 
antibiotic treatment, the ear problems led to puss pockets 
forming on his throat and sinus problems and that the 
infections had become so bad that he had had blood in the 
Eustachian tube and eardrum.  The veteran reported that he 
had received treatment at a VA hospital in Tampa, Florida 
since December 1996.  He testified that he had appealed a 
decision on his application for Supplemental Security Income.  
Transcript.  

VA Outpatient treatment records associated with psychiatric 
treatment, dated from December 1996 to June 1997, show that 
the veteran repeatedly tested positive for drug use.  The 
veteran reported a history of chronic ear infections, vertigo 
and a diagnosis of Meniere's syndrome, which he had 
attributed to exposure to Agent Orange.  Physical examination 
of the left ear in April 1997 revealed cerumen; the tympanic 
membrane was not visualized.  The right ear was noted to have 
a normal external auditory canal, with no evidence of 
infection.  The impression was probable Eustachian tube 
dysfunction.  The veteran was advised to quit smoking.  

The veteran presented for a VA ear disease examination in May 
1999.  The examiner noted that the C-file had been reviewed.  
The veteran reported a history of ear infections dating back 
to 1968.  He indicated that he had been exposed to noise 
associated with artillery during service, as well as post-
service exposure to noise when he owned a "race shop."  The 
examiner noted that the veteran's history was consistent with 
an acute otitis media followed by perforation of his eardrums 
and drainage resulting in external otitis.  The veteran 
reported recurrent episodes of otitis externa and increased 
pressure that had affected his balance.  The veteran denied 
any significant rotational vertigo.  Physical examination 
revealed some mild cerumen, bilaterally.  Both tympanic 
membranes were noted to be intact.  The examiner reported 
that the auditory canals were clear.  Mastoids were noted to 
be without erythema or tenderness and auricles without 
defects.  The diagnosis was possible Eustachian tube 
dysfunction with recurrent acute otitis media followed by 
external otitis with drainage.  The examiner noted that the 
veteran's dizziness was most likely related to his acute 
otitis media.  Electronystagmogram (ENG) was negative.  The 
examiner concluded that there was "No evidence of Meniere's 
or other peripheral vestibular pathology."  The examiner 
further stated that the veteran's service-connected otitis 
externa did not cause or aggravate any Meniere's disease.  

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that "[A] person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a); Carbino v. Gober, 10 Vet. App. 507 (1997); Anderson 
v. Brown, 9 Vet. App. 542, 545 (1996).

A well-grounded claim is "a plausible claim, one which 
is meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of § [5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

The Court has held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

A well-grounded claim requires competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disability. 38 C.F.R. § 3.310(a) (1999). Also, the United 
States Court of Appeals for Veterans Claims has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a nonservice 
connected disability caused by a service connected disorder.  
Allen v. Brown, 7 Vet. App. 430 (1995).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

A (maximum) 10 percent rating is provided for otitis externa 
when there is swelling, dry and scaly or serous discharge, 
and itching, requiring frequent and prolonged treatment.  
38 C.F.R. § 4.87, Diagnostic Code 6210.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1999).


Service Connection for Meniere's syndrome

The threshold question to be decided in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  "[A] person who submits a claim for benefits under a 
law administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Carbino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542, 545 (1996).

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).

The veteran contends that otitis externa caused Meniere's 
disease, or in the alternative, that otitis externa 
aggravated it.  He has also indicated that Meniere's was 
diagnosed during service in 1969 or 1970.  Initially, it is 
noted that the service medical records do not show a 
diagnosis of Meniere's disease during service.  Additionally, 
the veteran did not mention Meniere's disease in his initial 
claim for service connection for otitis externa, which was 
filed in 1979, and as to whether he currently has Meniere's 
disease, there is conflicting evidence.  

Considering the low threshold for establishing a well-
grounded claim, the Board finds that Dr. D.'s March 1996 
statement is adequate for that purpose.  He notes that the 
veteran, who is his patient, has complained of tinnitus, 
disequilibrium and hearing loss since service in Vietnam and 
that it is the doctor's "expert" opinion that the veteran 
has Meniere's syndrome, which Dr. D. appears to link to the 
hearing loss and dizzy spells.  Thus, the statement will be 
accepted as adequate for establishing a well grounded claim.  

It now must be determined whether service connection for 
Meniere's disease may be granted.  While Dr. D.'s statement 
and the history it reports are presumed to be true for the 
purpose of establishing a well-grounded claim, the 
presumption of credibility is not afforded such evidence when 
deciding service connection.  In that regard, the medical 
evidence does not show that the veteran has had hearing loss 
since service.  The VA examination conducted in 1979 
specifically noted that the veteran's hearing was normal on 
the service separation examination in 1971 and at the time of 
the 1979 examination only a slight hearing loss was 
demonstrated on pure tone testing at 8,000 hertz.  
Additionally, the veteran did not complain of disequilibrium 
or tinnitus at the time of the VA examination.  Thus, Dr. 
D.'s opinion is based on an inaccurate history.  Moreover, in 
August 1999, when the RO asked the veteran to authorize the 
release of Dr. D.'s records, the veteran did not respond.  
Thus, Dr. D.'s statement is not supported by any medical 
records.  Additionally, although Dr. Dr.'s competence as a 
physician is not questioned, it is noted that his specialty 
is family practice and, absent his records, it is unknown 
whether he ordered any diagnostic studies to determine the 
nature of the veteran's problem or whether he merely based 
his diagnosis and opinion on the history given by the 
veteran, which the Board finds to be inconsistent with the 
evidence.  Accordingly, the Board finds that Dr. D.'s 
statement is of little probative value and that the reports 
of special ear/audio VA evaluations are more probative.   

There has been conflicting evidence as to whether the veteran 
actually has Meniere's disease.  Meniere's disease was not 
shown in service or for a long time thereafter.  At the time 
of a special VA audio-ear examination in July 1995, the 
examiner concluded that the veteran's symptoms and complex, 
along with his audiogram, were not consistent with Meniere's.  
Thus, this evidence goes against the claim.  At the time of 
an August 1996 examination, the examiner concluded that the 
veteran's symptoms were compatible with an atypical Meniere's 
and that the fact that the veteran might have episodes of 
otitis media confused the whole issue.  That examiner 
expressed the opinion that the veteran had two separate 
processes: - One being a mild Eustachian tube dysfunction 
that led to otitis media and other being a low grade 
Meniere's.  However, the examiner did not relate Meniere's to 
the veteran's service or to the service-connected otitis 
externa.  Nor did he relate Meniere's to otitis media, 
stating, rather, that they were two separate processes.  
Accordingly, while this statement supports the presence of 
Meniere's it does not link it to service or the service-
connected otitis.  

The most recent VA examination report, dated in May 1999, 
specifically states that the claims file was available for 
review.  That examiner recommended additional studies, which 
were accomplished.  Thereafter, the clinical examiner 
concluded that there was no evidence of Meniere's or other 
vestibular pathology and that the veteran's otitis externa 
did not cause or aggravate any Meniere's disease, if present.  
That report also goes against the claim.  

Thus, the Board concludes that the preponderance of the 
competent and probative evidence indicates that a diagnosis 
of Meniere's disease is not supported and that, in any event, 
the veteran's otitis externa did not cause or aggravate any 
Meniere's.  Therefore, there is no basis for granting service 
connection.  

Although the RO found that the claim was not well grounded 
and the Board has gone on to decide the claim based on the 
weight of the evidence, the Board finds that the veteran has 
not been prejudiced.  He has been advised of the evidence 
necessary to prove his claim, he presented testimony at a 
hearing and has addressed the merits of the claim of service 
connection, and the RO obtained relevant medical opinions.   
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Increased evaluation of otitis externa

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  There is no indication that there are additional 
records, which have not been obtained and which would be 
pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

The veteran's otitis externa has been evaluated as ten 
percent disabling under the provisions of 38 C.F.R. § 4.87a, 
Diagnostic Code 6210.  Since a ten percent evaluation is the 
only, and therefore the maximum, evaluation provided under 
Diagnostic Code 6210, an increased schedular rating under 
this code is not available.  However, it should be noted that 
the criteria for 10 percent contemplate an active process 
requiring frequent and prolonged treatment, thereby 
encompassing the manifestations of the veteran's otitis 
externa.  

Effective June 10, 1999, regulations applicable to diseases 
of the ear were revised.  63 Fed. Reg. 25206 (May 11, 1999).  
Because the veteran's claim was filed before the regulatory 
change occurred, he would be entitled to application of the 
version most favorable to him.  See Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  However, there were no changes to 
the provision for Diagnostic Code 6210, chronic otitis 
externa that would require evaluating this veteran's otitis 
externa in a manner different from that previously used.  
Thus, there is no prejudice to the veteran with regard to the 
above determination.  See Bernard v Brown, 4 Vet. App. 384 
(1993).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  In that regard, the medical 
evidence shows that the veteran is treated symptomatically 
with antibiotics.  There is no evidence that otitis externa 
has required post-service hospitalization or has caused 
marked interference with employment, rendering impractical 
the use of the regular schedular standards.  

Although the veteran testified that he was appealing the 
denial of SSI benefits and any non-VA medical records used by 
Social Security have not been obtained, the veteran indicated 
in a VA Form 21-527 of January 1996 that he had no private 
doctor.  Moreover, it has not been alleged that any SSI 
records would provide competent evidence that the veteran 
actually has Meniere's disease and that it is related to 
service or to service connected otitis externa or that any 
such records would show that otitis externa presents an 
unusual disability picture so as to warrant an extraschedular 
rating.  In fact, the evidence shows that the veteran has 
multiple nonservice-connected disabilities that would likely 
affect his ability to work, including residuals of a serious 
hand injury, psychiatric problems, and a history of substance 
abuse.  Thus, the Board finds that it is not necessary to 
remand the case for any SSI records. 


ORDER

The claim of service connection for Meniere's disease is well 
grounded.  

Service connection for Meniere's disease is denied.  

An increased evaluation for service-connected otitis externa 
is denied.



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

